Citation Nr: 0937995	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-39 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim of entitlement to 
service connection for PTSD.  A hearing before the 
undersigned Veterans Law Judge at the RO was held in April 
2008.  This claim was remanded for further development in 
July 2008, and now returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board points out that, recently, the U.S. Army and Joint 
Services Records Research Center (JSRRC) confirmed that, 
while the Veteran was stationed at a particular base, patrols 
on August 7, 1967 and September 27, 1967, from that base, 
encountered Viet Cong.  The first patrol set up an ambush 
using mines, resulting in two Viet Cong soldiers being 
killed.  The second patrol was involved in a fire fight, 
resulting in four Viet Cong being killed.  No US casualties 
were reported during either of these incidents.  As the 
Veteran was stationed at this base during these patrols, and 
as the Veteran's MOS was that of Rifleman during this time, 
the Board will presume that these stressors have been 
verified.

As the Veteran now has confirmed stressors, the Board is of 
the opinion that the Veteran should be provided with an 
additional VA examination for his PTSD, to determine whether 
his current diagnosis of PTSD is related to these confirmed 
stressors.  While the Veteran was provided with a VA 
examination in June 2009, at that time, the Veteran's 
diagnosis was not based on any now verified stressors. 
However, it appears that at that time, the JSRRC response had 
not been received, so that, at the time of the last 
examination, the Veteran did not have any verified stressors.  
As noted above, he now does have verified stressors, and as 
such, the Board finds an additional examination is required.

The Board regrets the delay in adjudication that a further 
remand by the Board will create; however, it is necessary to 
ensure that the Veteran receives all consideration due him 
under the law.

Accordingly, the case is REMANDED for the following action:

1. A VA examination should be performed by 
a psychiatrist in order to determine the 
etiology, nature and severity of the 
Veteran's PTSD.  The claims folder must to 
be made available to the examiner in 
conjunction with the examination.  All 
indicated psychological testing should be 
conducted.  The RO is to inform the 
examiner that only a stressor which has 
been verified by the RO may be used as a 
basis for a diagnosis of PTSD, 
specifically, the patrols which occurred 
on August 7, 1967, and September 27, 1967, 
during which enemy soldiers were killed, 
but no US soldiers were killed.  The 
examiner should be provided with the 
statement from the JSSRC elaborating the 
Veteran's verified stressors.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether any 
stressor found to be established by the 
record was sufficient to produce the post-
traumatic stress disorder, and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors.  A complete rationale 
of any opinion expressed should be 
included in the examination report.

2.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the Veteran 
should be furnished a supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified by the RO; 
however, the Veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




